Opinion filed July 2, 2009 











 








 




Opinion
filed July 2, 2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00322-CV
                                                    __________
 
                                    THOMAS STAUDER II, Appellant
 
                                                             V.
 
                                  CITY
OF LAMESA ET AL, Appellees
 

 
                                         On
Appeal from the 106th District Court
 
                                                        Dawson
County, Texas
 
                                              Trial
Court Cause No. 08-09-18002
 

 
                                             M E
M O R A N D U M    O P I N I O N
The
trial court granted the plea to the jurisdiction and dismissed the claims
asserted by Thomas Stauder II.  We dismiss.




The
trial court signed its order on December 3, 2008.  Stauder filed his pro se
notice of appeal, and the clerk=s
record was filed in this court on February 2, 2009.  Stauder=s brief was originally due
to be filed in this court on April 9, 2009.  This court extended the due date
for the brief to June 1. 2009.  In the letter advising parties of the June 1
due date, this court also informed the parties that failure by Stauder to file
his brief by the June 1 due date could result in the dismissal of the appeal
for want of prosecution.  As of this date, Stauder has failed to file his brief
in this court and has failed to contact this court in any manner regarding the
appeal.
Therefore,
the appeal is dismissed for want of prosecution.  Tex. R. App. P. 42.3.
 
PER CURIAM
 
July 2, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.